Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al (US 2016/055103) in view of any one of Becker et al (US 4966801), Cherif et al (the article entitled “New process chain for realization of complex 2D/3D weft knitted fabrics for thermoplastic composite applications, hereinafter referred to as Cherif1) or Cherif et al (the article entitled “Development of a process chain for realization of multilayer weft knit fabrics showing complex 2D/3D geometries for composite applications, hereinafter referred to as Cherif2), further taken with Waas et al (US 2016/0075061) and Abounaim et al (the article entitled “High performance thermoplastic composites from flat knitted multi-layer textile preform using hybrid yarn”).
Dua et al, any one of Becker et al, Cherif1, or Cherif2 as well as Waas et al are all previously discussed in earlier Office actions and applicant is referred to these for a complete discussion of the references (see the Office action dated January 24, 2022, paragraph 3 and the Office action dated April 14, 2022, paragraph 5). The combination suggested formation of a 3D fabric via knitting which incorporated 100% thermoplastic yarn which was subjected to heat and pressure to melt and then cooled to solidify to produce a finished product from the knitted preform. Any one of Cherif1, Cherif2 or Becker while teaching the use of 3D knitting operations failed to express that the preforms manufactured therein would have been seamless. Waas et al taught that one would have known to form a 3D knit assembly as a preform prior to application of heat and pressure wherein the knitted preform was seamless (in order to eliminate post production processing such as cutting or sewing and elimination of any joints that might otherwise be subjected to failure during long term use). The references did not envision a knitted fabric having an area weight between 500-1300 g/square meter or knitting the preform with a density of 3-6 rows/cm and 2-3 columns/cm. 
At the outset, applicant is advised that in a knitted fabric, rows are commonly referred to as the course and columns are commonly referred to as wales. Abounaim et al taught that it was known in the art of knitted preforms to and in particular knitted fabric which included some reinforcement integrated in the warp yarns of the knit, the artisan would have understood that the weight of the knit was 600 grams/square meter and that the number of rows/ cm was 3.6 while the number of columns/cm was 2.6 (see Table 1, knit WA, page 514). The reference to Abounaim et al made it clear that one skilled in the art would have known that the knitted preform would have had a weight within the specified range as well as densities within applicant’s recited range. It should be understood from a reading of Abounaim that the fabric type defined by WA had specific advantages as a fabric for a knit for a preform especially for the tensile properties for the so knitted fabrics, see page 516, lines 3-10 for instance of the left column. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a knitted preform fabric having desired properties for making a plastic article therein which included conventionally known area weights between 500-1300 grams/square meter and densities for the knit having 3-6 rows/cm and 2-3 columns/cm as such knitted fabric were known in the art as evidenced by Abounaim for the knitted preform in Dua et al as modified by any one of Becker et al, Cherif1, or Cherif2 and Waas. 
Applicant is referred to paragraph 6 of the Office action dated September 2, 2021 for a discussion of the dependent claims. 
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of McNamara et al (US 4123492) or Bromley et al (US 4093147) for the same reasons as expressed in paragraph 7 of the Office action dated September 2, 2021.
Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive.
The applicant has amended the independent claim to recite that the density of the knit was 3-6 rows/cm and 2-3  columns/cm and argues that none of the prior art of record recognized such densities for the knitted preform. To the contrary, the reference to Abounaim et al )of record) clearly described a knitted assembly not only having 3-6 rows/cm (3.60 rows (or courses)/cm) but also 2-3 columns/cm (2.6 column (or wales)/cm). There is no unexpected benefit for such densities provided by applicant and such was understood for a knitted preform having an area weight between 500-1300 grams/square meter (600 grams/square meter in the knit WA from Table 1 of Abounaim et al). Applicant’s argument that such is lacking from the prior art is respectfully traversed.
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leong et al (the article entitled “The potential of knitting for engineering composites- a review”) is cited to make it clear that rows are known in the industry as courses and columns are known in the industry as wales , see page 198 the second paragraph under the heading “2. The knitting process”..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746